 

Exhibit 10.17

 

ASSET PURCHASE & SALE AGREEMENT

 

A. PARTIES

 

This agreement (“agreement”) is entered into this ___ day of September, 2019 by
and between Neu-Ventures Inc, a California limited liability company (“NEU” or
“buyer”) and Pineapple Express, Inc. (“SELLER”), a Wyoming Public Company. Buyer
and seller will be referred to at times as “the parties.” This agreement shall
supersede any prior agreements executed by the parties.

 

B. RECITALS AND SUMMARY

 

SELLER owns the URL www.THC.com (the “Asset”).

 

NEU is purchasing the Asset of the business “free and clear,” including, but not
limited to, license rights, ownership, and control. The parties understand that
the Asset is currently being licensed to a 3rd party. Buyer shall adhere to the
licensing agreement with that other party and assume a Licensor relationship
with 3rd party Licensee, once this Asset acquisition transaction is finalized.

 

Buyer is not offering to purchase any debt or legal obligation of seller, except
as may be expressly agreed upon prior to closing.

 

C. PURCHASE & SALE; PRICE AND TERMS; CLOSING

 

Purchase & Sale:

 

Subject to the terms set forth in this agreement, seller hereby sells and NEU
hereby purchases title of seller to the Asset. NEU, in acquiring full right and
title to the Asset and all rights of any nature thereto, is free to utilize all
such rights and title to the fullest extent permitted by law, subject to any
licensing agreements seller has with 3rd parties.

 

Price and Terms:

 

One Million USD ($1,000,000) paid at execution through a reduction of monies
owed to Buyer and Buyer Principal, Jaime Ortega, as well as Mr. Ortega’s
affiliated entities, from Seller.

 

The parties understand that the Asset is currently being licensed to a 3rd
party. Buyer shall adhere to the licensing agreement with that other party and
assume a Licensor relationship with 3rd party Licensee, once this Asset
acquisition transaction is finalized. Licensing Agreement attached as Exhibit
“A”.

 

 

 

 

Closing:

 

This transaction shall close the next business day after payment in full has
been confirmed by Seller and transfer of ownership of the domain has occurred
after release of any registrar locks on the Asset have been resolved in favor
SELLER (“Closing” or “Closing Date”).

 

D. RESPONSIBILITIES OF THE PARTIES

 

The parties agree to complete all required steps toward a possible conclusion of
this proposed transaction in a good faith, timely manner.

 

The parties agree to hold, protect and preserve all materials and information
received in the course of the Due Diligence period. All such material and
information is strictly confidential and for the private use of the parties
only, to be viewed and utilized only by the parties and their respective
professional advisors.

 

E. REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants that it is a company in good standing in the state
of California and has the legal right and authority, including all necessary
approvals from its members, to enter into and conclude this transaction.

 

Buyer represents and warrants that it knows of no reason (economic, legal or
otherwise) why it should not enter into this Agreement. Buyer acknowledges an
existing registrar lock on the URL until resolution by the mutual agreement of
parties or a court order/judgment in the matter of Hit Channel v. Pineapple
Express, bearing LASC Case No. 19STCV09006. Buyer has

 

F. MISCELLANEOUS LEGAL CONSIDERATIONS

 

1. Modifications and Amendments. The terms and conditions of this agreement may
be amended at any time and from time to time, in whole and in part, upon written
agreement signed by a duly authorized representative of the buyer and seller.

 

2. Expenses. Each party shall bear its own respective costs, fees and expenses
associated with entering into and executing its duties under this agreement.

 

3. Indemnification. Each party, if an offending party, agrees to indemnify and
hold harmless the other party from any claim of damage of any party or
non--party arising out of any act or omission of the offending party arising
from this agreement.

 

 

 

 

4. Notices. Any notice, request, proposal, statement or other communication
required or permitted to be given hereunder shall be in writing and shall be
deemed given when personally delivered or confirmed by email or five (5) days
after mailed by certified mail, postage prepaid, to the parties at their
respective addresses first set forth above or to such other address of which a
party shall have theretofore notified the other by a notice given in accordance
with this Paragraph 4 as follows:

 

If to the Buyer:

 

Neu-Ventures, Inc.

6700 Fallbrook Ave. Suite 289

West Hills, CA 91307

Jaime@pineappleventuresinc.com

 

If to Seller:

 

Pineapple Express, Inc.

10351 Santa Monica Blvd. #420

Los Angeles, CA 90025

MatthewF@pineappleexpress.com

 

5. Breach. In the event of a breach of this agreement, the breaching party shall
be notified by the other party by written notice within ten (10) days of
reasonable discovery of the breach. The breach shall be cured within fifteen
(15) days of written notice. If the breach is not cured within this period, the
non-breaching party may take appropriate legal action consistent with the terms
of this agreement.

 

6. Assignment. The provisions of this agreement shall be binding upon and inure
to the benefit of the buyer and seller and their respective successors, assigns
and personal representatives. If the buyer and/or seller shall at any time be
merged or consolidated into or with any other corporation or the company’s
capital ownership units or substantially all of its Asset are transferred to
another entity, the provisions of this agreement shall be binding upon and inure
to the benefit of the buyer or the seller (as the case may be) and the entity
resulting from such merger or consolidation or to which such capital ownership
units or Asset shall be transferred, and this provision shall apply in the event
of any subsequent merger, consolidation or transfer.

 

7. Entire Agreement. This agreement is the full and complete, integrated
agreement of the parties, superseding all previous written and/or oral
agreements and representations between the parties, and is amendable only as
provided for above. This agreement shall be interpreted as if the parties
participated equally in its drafting.

 

 

 

 

8. Governing Law. This agreement shall be governed by the laws of the State of
California applicable to contracts made to be performed entirely therein, and
each party agrees to submit to the personal jurisdiction of any Court of
competent jurisdiction and venue in Los Angeles County and to all the rules and
orders of such Court, and the laws of the State of California.

 

9. Waiver. Any waiver by either party of any provision of this agreement or any
right hereunder shall not be deemed a continuing waiver and shall not prevent or
stop such party from thereafter enforcing such provision, and the failure of
either party to insist in any one or more instances upon the strict performance
of any of the provisions of this Agreement by the other party shall not be
construed as a waiver or relinquishment for the future performance of any such
term or provision, but the same shall continue in full force and effect.

 

10. Enforcement. If the parties cannot settle any dispute arising out of or
relating to this Agreement, or the breach thereof, in a reasonable and timely
fashion, and a mediation session has failed, either party may file for binding
arbitration within Los Angeles County, California. Arbitration shall be governed
by the rules of ADR Services, Inc. and judgment upon the award may be entered in
any Court within Los Angeles County having jurisdiction thereof. However, the
parties agree to reserve the right to obtain a preliminary injunction from a
court of competent jurisdiction if necessary in the event of a material breach
arising from this agreement.

 

11. Headings. The headings in this agreement are solely for convenience of
reference and shall not affect its interpretation.

 

12. Possible Invalidity. In case any provision of this agreement should be held
to be contrary to, or invalid under, the law of any state or other jurisdiction
in which enforcement is sought or challenged, such illegality or invalidity
shall not affect in any way any of the other provisions hereof, this Agreement
in such event to be construed as though the offending provision had been deleted
or modified in such a manner as to make it enforceable to the maximum extent
possible to reflect the parties’ intent hereunder, and all of the provisions
hereof nevertheless shall continue unmodified and in full force and effect in
any state or other jurisdiction.

 

13. Counterparts. This agreement may be executed in counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same agreement. Facsimile signatures shall be considered as valid and
binding as original.

 

14. Independent Covenants: Each of the respective rights and obligations of the
parties hereunder shall be deemed independent and may be enforced independently
irrespective of any of the other rights and obligations set forth herein.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed (this agreement, on the
date written above.

 

SELLER

 

  /s/ Matthew Feinstein   Printed Name: Matthew Feinstein   Title: Director &
Senior Executive   Company: Pineapple Express, Inc., A Wyoming Corporation  

 

BUYER

 

  /s/ Jaime Ortega   Printed Name: Jaime Ortega   Title: CEO     NEU-Ventures,
Inc.  

 

 

